Case 2:19-cv-00853-RRM-RML Document 13 Filed 04/20/20 Page 1 of 2 PageID #: 59




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 VALENTINO MOSQUERA,

                           Plaintiff,
                                                                               ORDER
          - against -                                                   19-CV-853 (RRM) (RML)

 NASSAU HEALTH CARE CORPORATION; NASSAU
 COUNTY CORRECTIONAL CENTER;
 CORRECTIONAL HEALTH SERVICES; NASSAU
 COUNTY CORRECTIONAL SHERIFF
 DEPARTMENT; RAYBROOK F.C.I.; DR. DONNA
 HENIG; DR. MONTERO; and DR. MICHEL LONG,

                            Defendants.
 -------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         Plaintiff Valentino Mosquera filed the above-captioned pro se action while he was

 incarcerated at the Nassau County Correctional Center. (Compl. (Doc. No. 1).) By

 Memorandum and Order entered December 4, 2019, the Court sua sponte dismissed the action,

 with leave to file an amended complaint within 30 days. (Order (Doc. No. 10).) The Order was

 mailed to plaintiff at the Nassau County Correctional Center. On December 11, 2019, the

 December 4, 2019, Order was returned to the Court, with the postal notation “Discharged;

 Return to Sender.” (Doc. No. 11.) The Court tried for a second time to mail the Order to

 plaintiff after a search in the New York State Department of Corrections and Community

 Supervision (DOCCS) website indicated someone by the name of Valentino Mosquera currently

 incarcerated at the Auburn Correction Facility. (Order, January 24, 2020.) The Court mailed the

 December 4, 2019, Order to Mosquera at the Auburn Correctional Facility on January 27, 2020.

 On February 5, 2020, the Court received a letter from the Valentino Mosquera incarcerated at

 Auburn Correctional Facility stating that he is not the plaintiff in this action. (Doc. No. 12.)
Case 2:19-cv-00853-RRM-RML Document 13 Filed 04/20/20 Page 2 of 2 PageID #: 60



        Plaintiff has not notified the Court that his address has changed. It is Mosquera’s

 responsibility to notify the Court of any change of address. See Gonzalez v. Walker, No. 10-CV-

 2896 (JBW) (LB), 2011 WL 534358, at *1 (E.D.N.Y. Jan. 6, 2011).

        To date, plaintiff has not submitted an amended complaint. Accordingly, the complaint is

 hereby dismissed. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

 not be taken in good faith and therefore in forma pauperis status is denied for purpose of any

 appeal. The Clerk of Court is directed to issue judgment and close this case.

        The Clerk of Court is also directed to send a copy of this Order to Mr. Valentino

 Mosquera, at the last address that he provided to the Court at the Nassau County Correctional

 Center. The Clerk is also directed to remove Mr. Mosquera’s DIN from the docket and revert his

 mailing address back to his address at the Nassau County Correction Center.

                                                      SO ORDERED.

 Dated: Brooklyn, New York
        April 20, 2020                                Roslynn R. Mauskopf
                                                      ____________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                 2
